Title: To Thomas Jefferson from William Tatham, 19 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir
                     
                            Lynhaven 19th. July 1807. (Sunday)
                        
                        After my express of Yesterday was dispatched, I set out across the Haven in the Whale boat with a view to
                            arrange the extension which I have contemplated, about eight miles farther (including boatage) to the Light house. In crossing the Haven I observed several large and small vessels covering
                            near the Seventy fours, apparently as in amity with them: I desisted from crossing the Haven, Landed, & went, with one
                            Tellescope, to a commanding eminence (which is of great use to me); and dispatched the Boat to the Inlet with the other.
                            We remained, severally, at our stations till night, & observed
                            their movements; about which, we form a similar opinion. A few days ago I mentioned to you, the arrival of a strange
                            Barque, & extraordinary manœuvres concerning her fast sailing &c. A Barque (which we take to be the same)
                            accompanied by a tender answering to the one which followed her up, now came down the Chesapeak under English colours, &
                            stood out to sea, close past the three Ships of War at anchor, without any interuption; and a large Ship from Norfolk
                            (which my men say they know to be the same, which was loading at Patterson’s wharf) followed, in the same way,. under
                            English Colours as we judged with the glass. This last Ship was followed by a Brig & Pilot Boat answering to one of their Brigs formerly described & a tender. There were also a several Schooners, one of which came to anchor near the Cape: my
                            men concluded that they were provision vessels, principally, & that the Men of War would go out to Sea for the purpose
                            of recieving supplies undiscovered. This morning one of the large Ships, which we understand to be the Triumph, was
                            missing; and I am not satisfied that another of the large ships has not been relieved, in the night, by a ship of similar
                            size, which has a brighter appearance—but of this I am not certain. The Schooner still lays at Anchor at the Cape, & a
                            boat has passed several times between her & the Shore. There are also one or  two Tenders between the Capes; & two Ships only (of the larger size) remaining at Anchor.
                  I have observed that the Pilot boat tenders stand often towards the Eastern shore; and I have, therefore, sent the
                            Whale boat up to Norfolk, with six Oars, in order to consult Commodore De Catur about the propriety of sending her over to
                            Cape Charles, in order to learn what the British go there after, and what may be the state of the popular mind towards
                            them: for I fear we have too many dissemblers near the coast, who prefer their company to ours; and I have so much
                            stronger persuasion that the lurking enmity against our present
                            Administration, which only hides its envenomed head amidst the
                            conveniency of the times, is so much the root of dissension, that I could wish Governor Cabell would furnish those we know & can depend on, exchanging others to more distant service, so far
                            as such proceeding may be justified. My Men are much dissatisfied to be without Arms, for which I shall again apply at the
                            Navy Yard; and if I had a few spare Pistols, boarding Pikes, Cutlass’s, &c— I should probably save the Troops much long
                            marching, and the country much expence; as, by keeping them in my stave boat, I have generally enough of Fishermen,
                            Lightermen, and people of the neighbourhood within reach, to form a competent force for the defence of the Inlet.— I have
                            said this place shoud be fortified:— I repeat that it commands a Country, & the influence of an operation (either in
                            primary or permanent Warfare) which is of more consequence than any little neglected spot in the Union.
                  but for the present, say—3 redoubts each 2 Twelve Pounders; & one stave lighter, an Skow,
                            (or Two, if convenient) converted into Fascine Floating Battery, each mutually flanking by land &
                            by water, is enough against Comodore Douglass or Admiral Berkley—& if Land Forces arrive, those appointed to recieve
                            them may be considered competently provisional, without any enlargement of my plan, or any increase of permanent expence.
                  On Long Creek, there is a place called the Crossing—(near Mrs.
                            Keelings). This is the only place fordable; & the Volunteer Cavalry (40 of whom, I understand, parade the Beach
                            together) are compelled to pass that way. These, it is said, perform a mere patrole duty—are relieved—Troop
                                per Troop & cover Six Miles of Coast, between the Crossing & the Light House.
                        In 1778, Rd. Radolph, D. M. Randolph, George Braxton & Myself, (as 4 of Genl. Nelsons Volunteer horse) were stationed near Mackeys Mills, after the burning of Suffolk:—we performed the same duty from Portsmouth to Williamsbg. &, if the
                            same 4 were together, we coud Cover all to the Cape; by ferrying over (two hundred yards) within
                            Lynhaven Inlet in a . The distance, this way, to Norfolk being thirteen
                            miles; that (the present Cavalry route) twenty three miles; & the Post hours corresponding with the former, compared
                            with the latter, as half the ratio of efficient intelligence. This multitude of [Shew?] with fair promises, affords us no assistance though I have this day rowed twelve miles after it.
                        
                            Wm Tatham
                     
                        
                    